AO 106 (Rev. 04/10)
                CaseApplication for a Search Warrant
                        2:19-mj-10667-RBM                  Document 1 Filed 09/09/19 PageID.1 Page 1 of 14

                                     UNITED STATES DISTRICT COURT
                                                                                                         1
                                                                     for the                                           SEP O9 2019
                                                         Southern District of California
                                                                                                                     CLERK. U.S. DISTR!CT COURT
                                                                                                         I !:,t1JTHER!\ D!STRiC 1 t .. C,\L i1'ORNIA
                                                                                                           r, • .,.,,
             In the Matter of the Search of                                                              l ~i l                            D[·PUTY
                                                                        )
         (Briefly describe the property to be searched                  )
          or identify the person by name and address)                   )         Case No.
      One black Samsung Cell Phone Galaxy A20                           )
                                                                        )
                  Model: SM-A205U
             IMEI No: 355720100629603
                                                                        )                           ''19MJ 106 6 7
                                           APPLICATION FOR A SEARCH WARRANT
        I, a federal law enforcement officer or an attorney for the government, request a search warrant and state under
penalty of perjury that I have reason to believe that on the following person or property (identify the person or describe the
property to be searched and give its location):

  See Attachment A-2, incorporated by reference.

located in the            Southern                District of _____C_a_l_ifo_r_n_ia_ _ _~ , there is now concealed (identify the
person or describe the property to be seized):
 See Attachment B, incorporated by reference.


          The basis for the search under Fed. R. Crim. P. 41(c) is (check one or more):
                 ~ evidence of a crime;
                 0 contraband, fruits of crime, or other items illegally possessed;
                 0 property designed for use, intended for use, or used in committing a crime;
                 0 a person to be arrested or a person who is unlawfully restrained.

          The search is related to a violation of:
           Code Section                                                            Offense Description
       8 U.S.C. § 1324                             Transportation of Illegal Aliens



          The application is based on these facts:
         See attached affidavit of United States Border Patrol Agent Miguel Flores.


           ff   Continued on the attached sheet.
           O Delayed notice of~~ days (give exact ending date if more than 30 day__s_:~----~) is requested
             under 18 U .S.C. § 3103a, the basis of which is set forth on the ach s eet.




                                                                                Miguel Flores, United States Border Patrol Agent
                                                                                              Printed name and title

 Sworn to before me and signed in my presence.


 Date:

 City and state: El Centro, California                                         Ruth B. Montenegro, United States Magistrate Judge
                                                                                              Printed name and title
    Case 2:19-mj-10667-RBM Document 1 Filed 09/09/19 PageID.2 Page 2 of 14



                                 ATTACHMENT A-2

      One black Samsung Cell Phone Galaxy A20
      Model: SM-A205U
      IMEI No: 355720100629603
      (Target Telephone 2)

Target Telephone 2 is currently in the possession of the Department of Homeland Security,
El Centro Border Patrol Sector Asset Forfeiture Office, 211 West Aten Road, Imperial,
California 92251, and located in the evidence room of that office.
    Case 2:19-mj-10667-RBM Document 1 Filed 09/09/19 PageID.3 Page 3 of 14




                                 ATTACHMENT A-1

      One black Samsung Cell Phone Galaxy A20
      Model: SM-A205U
      IMEINo:355720100546005
      (Target Telephone 1)

Target Telephone 1 is currently in the possession of the Department of Homeland Security,
El Centro Border Patrol Sector Asset Forfeiture Office, 211 West Aten Road, Imperial,
California 92251, and located in the evidence room of that office.
     Case 2:19-mj-10667-RBM Document 1 Filed 09/09/19 PageID.4 Page 4 of 14



                                    ATTACHMENT B

                                   ITEM TO BE SEIZED

       Authorization to search the Target Telephones includes the search of disks, memory
cards, deleted data, remnant data, slack space, and temporary or permanent files contained
on or in the cellular/mobile telephone for evidence described below. The seizure and search
shall follow the search methodology described in the attached affidavit submitted in support
of the warrant.

       The evidence to be seized from the Target Telephones will be electronic records,
communications, and data such as emails, text messages, chats and chat logs from various
third-party applications, photographs, audio files, videos, and location data, for the period
of June 22, 2019 through August 22, 2019:

       a.    tending to indicate efforts to bring into the United States and transport
             undocumented aliens within the United States;

       b.    tending to identify other facilities, storage devices, or services-such as
             email addresses, IP addresses, phone numbers-that may contain
             electronic evidence tending to indicate efforts to bring into the United
             States and transport undocumented aliens within the United States;

       c.    tending to identify co-conspirators, criminal associates, or others
             involved in bringing into the United States and transporting
             undocumented aliens within the United States;

       d.    tending to identify travel to or presence at locations involved in the
             transportation of undocumented aliens, such as stash houses, load
             houses, or delivery points;


       e.    tending to identify the user of, or persons with control over or access
             to, the target phone(s); or

       f.    tending to place in context, identify the creator or recipient of, or
             establish the time of creation or receipt of communications, records,
             or data involved in the activities described above.

All believed to be evidence of violations of Title 8, United States Code, § 1324.
        Case 2:19-mj-10667-RBM Document 1 Filed 09/09/19 PageID.5 Page 5 of 14



 1    AFFIDAVIT IN SUPPORT OF APPLICATION FOR SEARCH WARRANT
 2
          I, Miguel Flores, United States Border Patrol Agent ("BPA"), United States
 3 Border Patrol ("USBP"), after being duly sworn, state:
 4
                                     INTRODUCTION
 5
          1.     I make this affidavit in support of an application for a search warrant to
 6 search the following target property, as further described in Attachments A-1 and
 7 Attachment A-2 (collectively referred to herein as the Target Telephones), and seize
 8 evidence of violations of federal law, namely 8 U.S.C. § 1324, as further described in
 9 Attachment B:
10
                One black Samsung Cell Phone Galaxy A20
11              Model: SM-A205U
12              IMEINo:355720100546005
                (Target Telephone 1, described in Attachment A-1)
13
14              One black Samsung Cell Phone Galaxy A20
                Model: SM-A205U
15              IMEi No: 355720100629603
16              (Target Telephone 2, described in Attachment A-2)

17 This search supports an investigation and prosecution of Jessica FELIX ("J. FELIX")
18 and Michael Anthony FELIX ("M. FELIX") for the offense above. A factual
l 9 explanation supporting probable cause follows.

20        2.    The Target Telephones were seized on August 21, 2019, at the time that

21 J. FELIX and M. FELIX were arrested for transporting illegal aliens, in violation of 8
22 U.S.C. § 1324. Target Telephone 1, as described in Attachment A-1 (incorporated
23 herein by reference), was seized from the purse that J. FELIX was wearing, and Target
24 Telephone 2, as described in Attachment A-2 (incorporated herein by reference), was
25 seized from the right front pocket of M. FELIX. The Target Telephones are currently
26 in the possession of the Department of Homeland Security, El Centro Border Patrol
2 7 Sector Asset Forfeiture Office, 211 West Aten Road, Imperial, California 92251, and
28 located in the evidence room of that office.

                                               1
         Case 2:19-mj-10667-RBM Document 1 Filed 09/09/19 PageID.6 Page 6 of 14



 1         3.     I seek authority to search the Target Telephones for, and to seize
 2   evidence of, crimes, specifically, the transportation of illegal aliens in violation of 8
 3   U.S.C. § 1324, as described in Attachment B (incorporated herein by reference), for
 4   the time period June 22, 2019 through August 22, 2019.
 5         4.     Based on the information below, there is probable cause to believe Target
 6   Telephone 1 was used by J. FELIX, and Target Telephone 2 by M. FELIX, to
 7   communicate with co-conspirators during an alien smuggling event, which occurred in
 8 the Southern District of California, and that both devices contain evidence relating to
 9   violations of 8 U.S.C. § 1324.
10         5.     Because this affidavit is submitted for the limited purpose of establishing
11   probable cause in support of the application for a search warrant, it does not set forth
12   each and every fact that I or others have learned during the course of this investigation.
13   Rather, it contains only those facts that are necessary to establish probable cause for
14   the requested warrant. Dates and times are approximate.
15                             EXPERIENCE AND TRAINING
16         5.    I am a BP A with USBP within the Department of Homeland Security. I
17 have been a BPA since December 4, 2006. I am a graduate of the USBP Training
18 Academy in Artesia, New Mexico. As a result of my training and experience as a BPA,
19 I am familiar with federal criminal and immigration laws. My primary duties have been
20 the enforcement of federal immigration laws. As part of this training, I attended
21 criminal investigation training that included course studies in, among other things,
22 criminal law, constitutional law, searches and seizures, and courtroom procedure.
23         6.    I am currently assigned to the El Centro Sector Prosecutions Unit. The El
24 Centro Sector Prosecutions Unit is tasked with the responsibility of investigating and
25 prosecuting alien smuggling organizations that utilize the Southern and Central Districts
26 of California as an operational corridor. The El Centro Sector Prosecutions Unit is also
27 tasked with investigating narcotics smuggling and bulk cash smuggling as it relates to
28 the presentation of these cases in federal jurisdictions.

                                                 2
         Case 2:19-mj-10667-RBM Document 1 Filed 09/09/19 PageID.7 Page 7 of 14



 1         7.    Through the course of my training, investigations, and conversations with
 2 other law enforcement personnel, I am aware that it is a common practice for alien
 3 smugglers to work in concert with other individuals and to do so by utilizing cellular
 4 telephones and portable radios to maintain communications with co-conspirators in
 5 order to further their criminal activities. I am also aware that it is a common practice for
 6 alien smugglers to communicate with the smuggled aliens regarding smuggling
 7 arrangements and payment utilizing cellular telephones and portable radios.
 8 Conspiracies involving alien smuggling generate many types of evidence including, but
 9 not limited to, cellular phone-related evidence such as voicemail and text messages
1O referring to the arrangements of travel and payment, names, photographs, text
11 messages, and phone numbers of co-conspirators and aliens to be smuggled.
12         8.    In preparing this affidavit, I have conferred with other agents and law
13 enforcement personnel who are experienced in the area of alien smuggling
14 investigations, and the opinions stated below are shared by them. Further, I have
15 personal knowledge of the following facts, or have had them related to me by persons
16 mentioned in this affidavit.
17         9.    Based upon my training and expenence as a USBP Agent, and
18 consultations with other law enforcement officers experienced in alien smuggling
19 investigations, and all the facts and opinions set forth in this affidavit, I submit the
20 following:
                 a.     Alien smugglers will use cellular telephones because they are
21
                        mobile and they have instant access to telephone calls, text, web,
22                      and voice messages.
23
                 b.     Alien smugglers will use cellular telephones because they are able
24                      to actively monitor the progress of the illegal aliens while they are
                        in transit.
25
26               c.     Alien smugglers and their accomplices will use cellular telephones
                        because they can easily arrange and/or determine what time the
27
                        smuggled aliens will arrive at predetermined locations.
28

                                                 3
         Case 2:19-mj-10667-RBM Document 1 Filed 09/09/19 PageID.8 Page 8 of 14



                  d.    Alien smugglers will use cellular telephones to direct drivers to
 1
                        synchronize a drop off and/or pick up time of the smuggled aliens.
 2
                  e.    Alien smugglers will use cellular telephones to notify or warn their
 3
                        accomplices of law enforcement activity including the presence and
 4                      location of marked and unmarked units, as well as the operational
 5                      status of USBP checkpoints.

 6                f.    Alien smugglers will use cellular telephones to make arrangements
 7                      with the smuggled aliens prior to the smuggling event, and to
                        arrange for payment after the smuggling event.
 8
 9
                  g.    The use of cellular telephones by alien smugglers tends to generate
                        evidence that is stored on the cellular telephones, including, but not
10                      limited to, emails, text messages, photographs, audio files, call logs,
11                      address book entries, IP addresses, social network data, and location
                        data.
12
           10.    Subscriber Identity Module (SIM) Cards, also known as subscriber identity
13
     modules, are smart cards that store data for cellular telephone subscribers. Such data
14
     includes user identity, location and phone number, network authorization data, personal
15
     security keys, contact lists and stored text messages. Much of the evidence generated
16
     by a smuggler's use of a cellular telephone would likely be stored on any SIM Card that
17
     has been utilized in connection with that device.
18
           11.    Additionally, based upon my training and experience, and consultations
19
     with law enforcement officers experienced in alien smuggling investigations, and all
20
     the facts and opinions set forth in this affidavit, I have learned that cellular/mobile
21
     telephones can and often do contain electronic records, phone logs and contacts, voice
22
     and text communications, and data such as emails, text messages, chats and chat logs
23
     from various third-party applications, photographs, audio files, videos, and location
24
     data. This information can be stored within disks, memory cards, deleted data, remnant
25
     data, slack space, and temporary or permanent files contained on or in the
26 cellular/mobile telephone. Specifically, based upon my training, education, and
27
     experience investigating these conspiracies, I have learned that searches of
28
     cellular/mobile telephones and/or other mobile communication devices yields evidence:
                                                4
         Case 2:19-mj-10667-RBM Document 1 Filed 09/09/19 PageID.9 Page 9 of 14



 1                a.   tending to indicate efforts to bring into the United States and
                       transport undocumented aliens within the United States;
 2
 3                b.   tending to identify other facilities, storage devices, or services-
                       such as      email addresses, IP addresses, phone numbers-that
 4                     may contain electronic evidence tending to indicate efforts to bring
 5                     into the United States and transport undocumented aliens within
                       the United States;
 6
 7               c.    tending to identify co-conspirators, criminal associates, or others
                       involved in bringing into the United States and transporting
 8                     undocumented aliens within the United States;
 9
                 d.    tending to identify travel to or presence at locations involved in the
10                     transportation of undocumented aliens, such as stash houses, load
11                     houses, or delivery points;

12
                 e.    tending to identify the user of, or persons with control over or
13                     access to, the target phone(s); or
14
                 f.    tending to place in context, identify the creator or recipient of, or
15                     establish the time of creation or receipt of communications,
16                     records, or data involved in the activities described above.

17
                       FACTS SUPPORTING PROBABLE CAUSE
18
           12.   On August 21, 2019, BPA H. Perez was performing primary inspection at
19
     the Highway 86 Border Patrol Checkpoint near Westmorland, California.                     At
20
     approximately 1:20 p.m., while conducting primary inspection, a silver Ford Explorer
21
     approached BPA Perez' location for inspection.        BP A Perez observed the driver
22
     gripping the steering wheel with both hands and looking forward with no intentions of
23
     stopping for inspection. BPA Perez held out his left hand and signaled the driver to
24
     stop. The driver, later identified as J. FELIX, stopped and lowered her driver's side
25
     window. BPA Perez identified himself as a BPA and asked J. FELIX to state her
26
     citizenship. J. FELIX stated "U.S." BPA Perez then asked the passenger in the front
27
     seat, later identified as M. FELIX, to state his citizenship. M. FELIX replied "U.S."
28

                                                5
       Case 2:19-mj-10667-RBM Document 1 Filed 09/09/19 PageID.10 Page 10 of 14



 1 M. FELIX appeared to be nervous because his lip was twitching when he answered
 2 BPA Perez's question and he could not stay still in his seat.
 3         13.   BPA Perez identified himself in the Spanish language to the other five
 4 occupants inside the vehicle and stated this was an immigration inspection. Three
 5 passengers were sitting in the middle row and two were sitting in the rear row. All five
 6 passengers would not make eye contact with BPA Perez and none of them responded
 7 to his question. J. FELIX and M. FELIX both answered that all the passengers were all
 8 United States citizens and that they were all family. BPA Perez stated to J. FELIX and
 9 M. FELIX not to answer for them and J. FELIX started asking BP A Perez, "What is the
10 problem?" At that moment, BPA Perez instructed J. FELIX to park in secondary
11 inspection area so that an immigration inspection could be done on the rest of the
12 passengers. M. FELIX became aggressive and stated that they were not going to park
13 in secondary inspection and that they were going to leave. BP A Perez placed a tire
14 deflation device in front of the Explorer and advised them that if they moved, their tires
15 would be deflated. BPA Perez ordered J. FELIX and M. FELIX to exit the vehicle and
16 they both refused. J. FELIX stated that BPA Perez was violating her rights because she
17 had already stated her citizenship. BP A Perez explained to her that he wasn't satisfied
18 with his immigration inspection of her passengers. At that moment, BPA Perez asked
19 J. FELIX to unlock the car and exit the vehicle and she still refused.
20         14.   While BPA Perez was dealing with J. FELIX, he could hear the other BPAs
21 assigned to the checkpoint dealing with M. FELIX, and he heard him being
22 uncooperative. BPA Perez stated to J. FELIX that she could exit the vehicle of her own
23 free will or she would be physically removed if she didn't cooperate. J. FELIX again
24 stated that she was not exiting the vehicle. At that moment, BP A Perez reached through
25 the window to try and unlock her door and she started to roll up her window on his arm.
26 BP A Perez pulled his arm out of the window and he heard BP A Meza state that one of
27 the passengers admitted he was in the United States illegally. At that moment, _BP A
28 Hynes opened the door to physically remove M. FELIX and BP A Perez observed that

                                                6
       Case 2:19-mj-10667-RBM Document 1 Filed 09/09/19 PageID.11 Page 11 of 14



 1 M. FELIX was resisting BPA Hynes. BPA Perez ran over to the passenger's side to
 2 assist BPA Hynes with the arrest ofM. FELIX. BPA R. Avitia placed J. FELIX under
 3 arrest while BP A Perez was assisting BPA Hynes with M. FELIX. At this time, all the
 4 remaining occupants of the vehicle were placed under arrest.
 5        15.    While escorting J. FELIX into the checkpoint, BPA Avitia noticed that J.
 6 FELIX was wearing a black purse across her chest. BPA Avitia asked J. FELIX if she
 7 had any weapons or knives on her person. J. FELIX stated she had a handgun in her
 8 purse. BPA Avitia conducted a search of the purse and discovered Target Telephone
 9 1 and a loaded black 9 millimeter hand gun with a round in the chamber. Thereafter,
1O BPA J. Rosa showed J. FELIX Target Telephone 1 and asked if it belonged to her; J.
11 FELIX replied, "Yes." The items were placed into a property bag and inventoried under
12 FP&F seizure number 2019255100043101
13        16.    BPA Hynes retrieved the Target Telephone 2 from M. FELIX'S right
14 front pocket and placed it on the concrete barrier across from primary inspection. After
15 securing M. FELIX into a holding cell, BPA Hynes went back outside and retrieved the
16 items. BPA Hynes then brought the items into the checkpoint and placed them together
17 on top of the processing counter. The items were placed into a property bag and
18 inventoried under FP&F seizure number 2019255100043101.
19        17.    The five occupants in the second and third rows of the Explorer were later
20 identified as William AGUIRRE-Rodriguez, Joel CALDOZA-Sanchez, Oliverio
21 PEREZ-Cardoza, Misael RAMIREZ-Martinez, and Margarito TALAVERA-Morales
22 (collectively, "Material Witnesses"). Each of the Material Witnesses stated that they
23 were citizens of Mexico with no immigration documents allowing them to be in the
24 United States legally, and that were paying between $6,000 and $9,500 to be smuggled
25 into the United States.
26         18.   Finally, based on my training and experience, I know that alien-smuggling
27 conspiracies generally entail planning that includes efforts to evade detection by law
28 enforcement. In my professional training and experience, I am aware alien-smuggling

                                               7
       Case 2:19-mj-10667-RBM Document 1 Filed 09/09/19 PageID.12 Page 12 of 14



 1 reqmres planning and coordination in the days and weeks pnor to the relevant
 2 smuggling event. Additionally, I am aware that co-conspirators are often unaware of a
 3 subject's arrest and will continue to attempt to communicate with the subject after the
 4 arrest to determine the whereabouts of their valuable cargo, particularly in the hours
 5 following the arrest. Therefore, I believe that the appropriate date range for the search
 6 of the Target Devices is from June 22, 2019 up to and including August 22, 2019 (i.e.,
 7 the day after the events described in this affidavit).
 8                                    METHODOLOGY
 9         19.   It is not possible to determine, merely by knowing the cellular telephone's
10 make, model and serial number, the nature and types of services to which the device is
11 subscribed and the nature of the data stored on the device. Cellular devices today can
12 be simple cellular telephones and text message devices, can include cameras, can serve
13 as personal digital assistants and have functions such as calendars and full address books
14 and can be mini-computers allowing for electronic mail services, web services and
15 rudimentary word processing. An increasing number of cellular service providers now
16 allow for their subscribers to access their device over the internet and remotely destroy
17 all of the data contained on the device. For that reason, the device may only be powered
18 in a secure environment or, if possible, started in "flight mode" which disables access
19 to the network. Unlike typical computers, many cellular telephones do not have hard
20 drives or hard drive equivalents and store information in volatile memory within the
21 device or in memory cards inserted into the device. Current technology provides some
22 solutions for acquiring some of the data stored in some cellular telephone models using
23 forensic hardware and software. Even if some of the stored information on the device
24 may be acquired forensically, not all of the data subject to seizure may be so acquired.
25 For devices that are not subject to forensic data acquisition or that have potentially
26 relevant data stored that is not subject to such acquisition, the examiner must inspect
27 the device manually and record the process and the results using digital photography.
28 This process is time and labor intensive and may take weeks or longer.

                                                 8
         Case 2:19-mj-10667-RBM Document 1 Filed 09/09/19 PageID.13 Page 13 of 14



 1         20.     Following the issuance of this warrant, I will collect the subject cellular
 2 telephone and subject it to analysis. All forensic analysis of the data contained within
 3 the telephone and memory card(s) will employ search protocols directed exclusively to
 4 the identification and extraction of data within the scope of this warrant.
 5         21.     Based on the foregoing, identifying and extracting data subject to seizure
 6 pursuant to this warrant may require a range of data analysis techniques, including
 7 manual review, and, consequently, may take weeks or months.                The personnel
 8 conducting the identification and extraction of data will complete the analysis within
 9 90 days, absent further application to this Court.
10                  PRIOR ATTEMPTS TO OBTAIN THIS EVIDENCE
11         22.     Law enforcement has not yet attempted to obtain the evidence sought by
12 this warrant.
13                                       CONCLUSION
14         23.     Based on all of the facts and circumstances described above, there is
15 probable cause to conclude that J. FELIX used Target Telephone 1 and M. FELIX
16 used Target Telephone 2 to facilitate the transportation of illegal aliens in violation of
17 8 U.S.C. § 1324, and that evidence of that illegal activity committed by J. FELIX, M.
18 FELIX, and other co-conspirators continues to exists on the Target Telephones.
19 Ill
20 Ill
21 Ill
22 Ill
23 Ill
24 Ill
25 Ill
26 Ill
27 Ill
28 Ill

                                                 9
       Case 2:19-mj-10667-RBM Document 1 Filed 09/09/19 PageID.14 Page 14 of 14



 1        24.   WHEREFORE, I request that the court issue warrants authorizing law
 2 enforcement agents and/or other federal and state law enforcement officers to search
 3 the items described in Attachments A-1 and A-2, and seize the items listed in
 4 Attachment B, using the methodology described above.
 5        I swear the foregoing is true and correct to the best of my knowledge and belief.
 6

 7

 8
                                        WG@:
                                        U.S. Border Patrol Agent
 9

10
11 Subscribed and sworn to before me t h i s ~ day of September, 2019.
12

1 3 ~
   HonorableRuthBednegro
14 United States Magistrate Judge
15
16

17
18
19
20
21
22
23
24
25
26
27
28

                                              10
